Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the application 17/397,926 filed on 08/09/2021. Claims 1-20 have been examined and are pending herein.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/09/2021 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims 1-20 of prior patent, U.S. Patent No. 11,089,281. Although the claims at issue are not identical, they are not patentably distinct from each other because independent claim 1 of the instant application includes a broader version of independent claim 1 of the prior patent. The independent claims are both directed to “…generating, by the processing system, a volumetric video from the first source video and the second source video, wherein the volumetric video comprises a photogrammetric combination of the first source video and the second source video, and wherein the first object is excluded in the volumetric video”. The omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)). 
Similar arguments pertain to non-transitory CRM claim and device claim of the instant application and prior patent.

Instant Application 17/397,926


U.S. Patent No. 11,089,281


1. A method comprising: 
obtaining, by a processing system including at least one processor, at least a first source video from a first endpoint device and a second source video from a second endpoint device, wherein each of the first source video and the second source video is a two-dimensional video; 

determining, by the processing system, that the first source video and the second source video share at least one feature that is same for both the first source video and the second source video; 

identifying, by the processing system, a first object that is present in both the first source video and the second source video; 













and generating, by the processing system, a volumetric video from the first source video and the second source video, 
wherein the volumetric video comprises a photogrammetric combination of the first source video and the second source video, and wherein the first object is excluded in the volumetric video.

1. A method comprising: 
obtaining, by a processing system including at least one processor, at least a first source video from a first endpoint device and a second source video from a second endpoint device, wherein each of the first source video and the second source video is a two-dimensional video; 

determining, by the processing system, that the first source video and the second source video share at least one feature that is same for both the first source video and the second source video; 

identifying, by the processing system, a first object that is present in both the first source video and the second source video; 

matching, by the processing system, the first object to a two-dimensional object that is stored in a precomputed database of two-dimensional objects; 

obtaining, by the processing system, a stored three-dimensional model that is identified, in the precomputed database of two-dimensional objects, as beinq matched to the two-dimensional object; 

and generating, by the processing system, a volumetric video from the first source video and the second source video, wherein the volumetric video comprises a photogrammetric combination of the first source video and the second source video, and wherein the first object is replaced in the volumetric video with the three-dimensional model.


Claim Objections
Claims 5, 6 is objected to because of the following informalities:  Claim cites  “the method of claim 2, wherein the generating further comprises” There is no generating process in claim 2. Similar objection for claims 6. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Berkovich (U.S. PG Pub 2011/0255746), in view of Khalid (U.S. PG Pub 2017/0316606).   
Regarding claims 1, 19, and 20, Berkovich teaches a method comprising: 
obtaining, by a processing system including at least one processor (Fig. 6), at least a first source video from a first endpoint device and a second source video from a second endpoint device, wherein each of the first source video and the second source video is a two-dimensional video ([0046] sampling of two-dimensional video images can be done by different devices at the same time and Fig. 2B); 
determining, by the processing system, that the first source video and the second source video share at least one feature that is same for both the first source video and the second source video ([0037, 0047] matching analytics of the object of interest found in each two-dimensional image – colors, speed, location, etc.); 
identifying, by the processing system, a first object that is present in both the first source video and the second source video ([0034] determining an object from video from multiple cameras are the same object). 
Berkovich fails to explicitly teach generating, by the processing system, a volumetric video from the first source video and the second source video, wherein the volumetric video comprises a photogrammetric combination of the first source video and the second source video, and wherein the first object is excluded in the volumetric video.  
In analogous art, Khalid teaches generating, by the processing system, a volumetric video from the first source video and the second source video, wherein the volumetric video comprises a photogrammetric combination of the first source video and the second source video([0020] combining 2D video data - 2D video data may be synchronized with depth data such that individually-manipulable volumetric models of objects that incorporate the 2D video data and the depth data across a period of time may be generated), and wherein the first object is excluded in the volumetric video ([0016,0071,0114] objects may be replaced or swapped out with different objects, i.e. object is excluded.). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date to combine the teachings of Berkovich to include the teachings of Khalid, for the purpose of enabling a user to replace an object in the immersive virtual reality world with another object of choice for enhanced user experience (Khalid [0071]).


Regarding claim 2, Berkovich-Khalid teaches the method of claim 1, further comprising: identifying, by the processing system, a second object that is present in both the first source video and the second source video (Berkovich - (Fig. 2B- processing a plurality of two-dimensional images for generating a three dimensional model; [0046] sampling of two-dimensional images may be sampled by different devices, i.e. different sources, at the same time, each image from a different angle.);
matching, by the processing system, the second object to a two-dimensional object that is stored in a database of two-dimensional objects (Berkovich [0047] matching analytics of the object of interest – colors, speed, location, etc. {abstract] 2D reference database)); and 
obtaining, by the processing system, a stored three-dimensional model that is identified, in the database of two-dimensional objects, as being matched to the two-dimensional object (Berkovich -Fig. 2B- processing a plurality of two-dimensional images for generating a three dimensional model).  

Regarding claim 3, Berkovich-Khalid teaches the method of claim 2, wherein the matching comprises matching at least one visual feature of a two-dimensional image of the second object from at least one of the first source video or the second source video to at least one visual feature of the two-dimensional object, wherein the at least one visual feature of the32ATT 2018-0635CON PATENTtwo-dimensional image of the second object and the at least one visual feature of the two-dimensional object comprise at least one of: location information; time information; an event tag; or a keyword (Khalid - [0098] matching termporal and spatial metadata).  

Regarding claim 4, Berkovich-Khalid teaches the method of claim 3, wherein the at least one feature comprises: a presence of the second object. Khalid- Fig. 9

Regarding claim 5, Berkovich-Khalid teaches the method of claim 2, wherein the generating further comprises: replacing the second object in the volumetric video with the stored three- dimensional model (Berkovich [0016, 0028] removing or replacing objects with another object).  

Regarding claim 6, Berkovich-Khalid teaches the method of claim 5, wherein the generating further comprises: texture mapping visual information of the second object in both the first source video and the second source video to the three-dimensional model to generate an enhanced three-dimensional model of the second object (Berkovich ([0046-0047] Processing, shown in block 140 of Fig, 2B, uses at least two of these two-dimensional sampled images to generate a corresponding estimated three-dimensional model of the object of interest; matching analytics of the object of interest found in each two-dimensional image – colors, speed, location, etc.); and storing the enhanced three-dimensional model of the second object for re- use in another volumetric video (Berkovich - Fig. 6, #208 3-D Database; [0054] store three-dimensional database).

 Regarding claim 7, Berkovich-Khalid teaches the method of claim 1, wherein the generating further comprises: performing, by the processing system, a bundle adjustment based upon a plurality of visual features shared by the first source video and the second source video (Khalid [0028] modifying (e.g., rotating, resizing, recoloring, shading, moving, etc.).  

Regarding claim 8, Berkovich-Khalid teaches the method of claim 7, wherein the bundle adjustment is in accordance with a ranking of the plurality of visual features shared by the first source video and the second source video (Khalid [0036] flexibility for tailoring virtual reality media content programs to their preferences (e.g., allowing users to select favorite actors and/or objects (e.g., cars, etc.) to be presented within particular scenes).  

Regarding claim 9, Berkovich-Khalid teaches the method of claim 1, Berkovich-Khalid teaches wherein the generating the volumetric video further comprises: performing, by the processing system, a time alignment of the first source video and the second source video (Berkovich ([0020] 2D video data may be synchronized with depth data such that individually-manipulable volumetric models of objects that incorporate the 2D video data and the depth data across a period of time may be generated).   
Regarding claim 10, Berkovich-Khalid teaches the method of claim 1, wherein the generating the volumetric video further comprises: 
identifying, by the processing system, from the first source video and the second source video, a region of focus in a space of the volumetric video, wherein the photogrammetric combination of the first source video and the second source video is based on a prioritization of the region of focus (Khalid - object of interest is prioritized over objects that are not in the stage space; [0108] depth modeling and image mapping operations for external objects (e.g., background objects that are not within the stage space) may be updated irregularly because it is not the primary focus of virtual experience, though they do add ambience and realism to a virtual reality experience; [0106]).  

Regarding claim 11, Berkovich-Khalid teaches the method of claim 10, wherein the prioritization of the region of focus utilizes more key features from the region of focus for the photogrammetric combination than from other regions of the space of the volumetric video (Khalid [0107] depth modeling and static object image mapping for dynamic objects, i.e. regions of focus. Because dynamic objects may be continuously in flux (e.g., moving around within the natural setting), individually-manipulable volumetric models of the dynamic objects may be updated much more regularly in order to keep the volumetric data stream up-to-date with what is occurring within the natural setting).

Regarding claim 12, Berkovich-Khalid teaches the method of claim 1, further comprising: presenting, by the processing system, the volumetric video via at least one of: the first endpoint device; the second endpoint device; or a third endpoint device (Khalid[0110] and Fig. 8 - virtual reality media content is presented within a field of view that shows a part of an immersive virtual reality world  from a viewpoint corresponding to an arbitrary location within immersive virtual reality world (e.g., on the basketball court directly in front of a basketball player dribbling a basketball).  As shown, an individually-manipulable volumetric model of the player is presented within virtual reality media content along with individually-manipulable volumetric model (e.g., the individually-manipulable volumetric model of the basketball described above in relation to FIG. 5).  

Regarding claim 13, Berkovich-Khalid teaches the method of claim 1, further comprising: generating, by the processing system, an output video comprising a two- dimensional traversal of the volumetric video, wherein a perspective of the output video is different from a perspective of the first source video and a perspective of the second source video (Khalid ([0028-0030] the individually-manipulable volumetric model in the immersive virtual reality world to make the individually-manipulable volumetric model appear different or to be viewed from a different viewpoint; Fig. 8).  

Regarding claim 14, Berkovich-Khalid teaches the method of claim 13, wherein the output video is generated in accordance with a selection by a user of at least one viewing perspective within a space of the volumetric video (Khalid [0035] the user may dynamically select his or her viewpoint to follow the basketball up and down the basketball court and experience the basketball game as if standing on the basketball court in the middle of the action of the game. In other words, for example, while video and depth capture devices may be positioned at fixed positions surrounding the basketball court, but may not be positioned directly on the court so as not to interfere with gameplay of the basketball game, the user may dynamically select viewpoints from which to experience the game that are in any arbitrary location on the basketball court).  


Regarding claim 15, Berkovich-Khalid teaches the method of claim 14, further comprising: presenting, by the processing system, the output video via at least one of: the first endpoint device; the second endpoint device; or a third endpoint device (Khalid ([0110] and Fig. 8 - virtual reality media content 802 is presented within a field of view 804 that shows a part of an immersive virtual reality world 806 from a viewpoint corresponding to an arbitrary location within immersive virtual reality world 806 (e.g., on the basketball court directly in front of a basketball player dribbling a basketball).  As shown, an individually-manipulable volumetric model of the player is presented within virtual reality media content 802 along with individually-manipulable volumetric model 516 (e.g., the individually-manipulable volumetric model of the basketball described above in relation to FIG. 5).    

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Berkovich (U.S. PG Pub 2011/0255746), in view of Khalid (U.S. PG Pub 2017/0316606), Tumanov (U.S. PG Pub 2017/0193318).

Regarding claim 16, Berkovich-Khalid teaches the method of claim 1, however, fails to explicitly teach ranking, by the processing system, visual qualities of the first source video and the second source video; and 
providing, by the processing system, at least one recommendation of at least one viewing perspective within a space of the volumetric video in accordance with the ranking of the visual qualities.  
In analogous art, Tumanov teaches ranking, by the processing system, visual qualities of the first source video and the second source video ([0051] a confidence score may include the match level to the identifying pattern, the size of an identifiable object, the depth of a color or luminance variation, the existence of identifiable features of an object, image quality and many other factors.  A number of different techniques for identifying one or more regions of interest and determining corresponding confidence scores); and providing, by the processing system, at least one recommendation of at least one viewing perspective within a space of the volumetric video in accordance with the ranking of the visual qualities ([abstract] one or more signals are used to identify regions of interest of an image. The models may present different perspectives by emphasizing various features and focal points which in turn are ranked according to a scoring paradigm based on image quality and other factors).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date to combine the teachings of Berkovich-Khalid to include the teachings of Tumanov, for the purpose of applying one or more signals to generate models that bring focus to particular regions of interest (Tumanov [0119]).
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Berkovich (U.S. PG Pub 2011/0255746), in view of Khalid (U.S. PG Pub 2017/0316606), Bell (U.S. PG Pub (US 2013/0004060).).
Regarding claim 17, Berkovich-Khalid teaches the method of claim 1, however fail to explicitly teach identifying, by the processing system, a region of a space of the volumetric video having a visual quality below a threshold; providing, by the processing system, a recommendation to at least one of the first endpoint device or the second endpoint device to capture at least one additional source video of a region of a physical space associated with the region of the space of the volumetric video that is identified as having the visual quality below the threshold; obtaining, by the processing system, the at least one additional source video from at least one of the first endpoint device or the second endpoint device; and modifying, by the processing system, the volumetric video in accordance with the at least one additional source video, wherein the modifying comprises a 35ATT 2018-0635CON PATENT photogrammetric combination of the first source video, the second source video, and the at least one additional source video.  
In analogous art, Bell teaches identifying, by the processing system, a region of a space of the volumetric video having a visual quality below a threshold ([0070] addressing areas of the 3D captured data that are of insufficient density or quality.  For example, areas of captured data may be too low density, too noisy or inaccurate in terms of position or color, too bright, too dim, or otherwise too low quality); 
providing, by the processing system, a recommendation to at least one of the first endpoint device or the second endpoint device to capture at least one additional source video of a region of a physical space associated with the region of the space of the volumetric video that is identified as having the visual quality below the threshold ([0048] the user (or robotic vehicle) is prompted to move the 3D capture device back to a position that overlaps with the previous captured 3D scene); 
obtaining, by the processing system, the at least one additional source video from at least one of the first endpoint device or the second endpoint device ([0048] the user (or robotic vehicle) is prompted to move the 3D capture device back to a position that overlaps with the previous captured 3D scene. This process repeats until a good match for the previous captured 3D scene is found); and 
modifying, by the processing system, the volumetric video in accordance with the at least one additional source video, wherein the modifying comprises a 35ATT 2018-0635CON PATENT photogrammetric combination of the first source video, the second source video, and the at least one additional source video ([0050] The aligned scenes comprising a 3D composite scene may undergo further fine alignment in order to maximize alignment quality; [0064] provide new 3D scene data to fill the hole (205). Another option is to ignore the hole.  A third option is to use an automatic hole-filling algorithm and/or texture synthesis algorithm that can guess at the shape and visual appearance of the surface in the region). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date to combine the teachings of Berkovich-Khalid to include the teachings of Bell, for the purpose of the capture and alignment of multiple 3D scenes, wherein three dimensional capture device data from different locations allows for different perspectives of 3D scenes.  New 3D captured scene is aligned with existing 3D scenes and/or 3D composite scenes (Bell [abstract]).

Regarding claim 18, Berkovich-Khalid-Bell teaches the method of claim 17, wherein the recommendation to capture the at least one additional source video includes a recommendation of at least one of: 
a camera position in the physical space corresponding to a position in the space of the volumetric video (Bell [0048] the 3D scene alignment process performs a rapid initial alignment of each sequential pair of 3D scenes as they are captured.  If no adequate alignment is found, the user (or robotic vehicle) is prompted to move the 3D capture device back to a position that overlaps with the previous captured 3D scene); a camera orientation in the physical space corresponding to an orientation within the space of the volumetric video (Bell [0008, 0022. 0061]); a camera zoom level; or an object on which to focus.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE SOMERA whose telephone number is (571)270-0417. The examiner can normally be reached M-F (9:00 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CAROLINE SOMERA
Examiner
Art Unit 2421



/CAROLINE SOMERA/Examiner, Art Unit 2421                                                                                                                                                                                                        /NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421